EXAMINER'S COMMENT
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2021 has been entered.

This Allowance is in response to Applicant’s Reply of May 26, 2021.

Claims 1-20, 34-37, 39, and 40 have been cancelled and claims 58-67 have been added.

Claims 21-33, 38, and 41-67 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 21: The prior art of record fails to disclose or suggest a downhole setting tool that includes both a gas bleed port and a liquid escape conduit positioned upward from the gas bleed port as recited in the claimed combination.

Regarding claims 22-33, 38, 41, 42, and 46-48: These claims are considered allowable due to their dependence on claim 21.

Regarding claim 43: The prior art of record fails to disclose or suggest a downhole setting tool that includes a liquid escape conduit that comprises a groove in an inner surface of a retainer cap, a groove in an outer surface of a portion of a mandrel surrounded by a retainer cap, and a longitudinal hole extending through a body of a retainer cap or a mandrel as recited in the claimed combination.

Regarding claims 44 and 45: These claims are considered allowable due to their dependence on claim 43.

Regarding claim 49: The prior art of record fails to disclose or suggest a downhole setting tool that includes both a gas bleed port and a liquid escape conduit positioned upward from the gas bleed port as recited in the claimed combination.

Regarding claims 50-57: These claims are considered allowable due to their dependence on claim 49.

Regarding claim 58: The prior art of record fails to disclose or suggest a downhole setting tool that includes both a gas bleed port and a liquid escape conduit positioned upward from the gas bleed port as recited in the claimed combination.

Regarding claims 59-66: These claims are considered allowable due to their dependence on claim 58.

Regarding claim 67: The prior art of record fails to disclose or suggest a downhole setting tool that includes both a gas bleed port and a liquid escape conduit positioned upward from the gas bleed port as recited in the claimed combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
6/3/2021